DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because it recites “a body part configured such that a drive motor is provided therein” in lines 2-3.  This wording is confusing and doesn’t clarify if the drive motor is a positively claimed structure of the device.  It is assumed the drive motor is required, and the Examiner suggests this limitation be amended to “a body part including a drive motor provided therein.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is replete with unclear language and indefinite limitations.  The Examiner has attempted to point out all the issues below, but it is the Applicant’s responsibility to carefully review the claims and ensure that the claims meet the requirements of 35 USC 112(b).  In pointing out the issues, the page and line numbers from the claims as submitted to the office will be used.
On page 30, line 19, the claim recites “information about a number of persons from a user.”  It is not clear what this number is intended to be in the claim.  It appears this is intended to be a number of desired servings for a blended food, and the Examiner suggests the claim be amended in this way.
On page 30, lines 20-21, the claim recites “a control unit configured to determine a state of the food ingredients.”  It is not clear what is meant by “a state,” nor is it clear how the control unit would determine this on its own without sensors.  This appears to be in reference to the weight of the food ingredients determined using data from the weight measurement portion, and the Examiner suggests the claim be amended in this way.
On page 31, lines 2 and 3, the claim recites “a standard recipe” and “an existing recipe,” and in line 9, “a recommended recipe” is recited.  It is not clear what these three recipes are and if/how they are distinct from one another.  The language relating to these recipes should be simplified and clarified.
On page 31, line 4, the claim recites “information about amounts relative to the number of persons.”  Amounts of what?  It appears that this is referring to amounts of food ingredients, but this is not clear.
On page 31, line 7, the claim recites “calorie information about each piece of information.”  It is not clear what “piece of information” is referring to.  That could refer to recipes, amounts, food ingredients, or any/all of the above.  This language needs to be clarified.
On page 31, line 8, the claim recites “performs control.”  This does not make sense in the context of the limitation “where the control unit comprises:” in page 30, line 24.  It’s not clear what the control unit comprises that performs the control.  The Examiner suggests this limitation be amended to recite “a processer that performs control…”
On page 31, line 8, the claim recites “extract information about each of the food ingredients and information about a recommended recipe.”  It is not clear where this information is coming from.  Is this information extracted from the memory unit?  The memory unit is not recited to include information about a “recommended recipe.”  It is also not clear what information is being extracted about the food ingredients.  The claim mentions calorie information and weight information, both of which would apply to food ingredients, but it is not clear what page 31, line 8 refers to.
On page 31, lines 12-13, a “previously installed recipe recommendation program” is mentioned.  It is not clear where this program is installed, especially in light of the “performs control” language mentioned above.  It is also not clear what this program does or what basis it uses to recommend recipes.
On page 31, lines 17-22, the claim recites “a mixing weight information input/output portion configured to display an appropriate mixing weight of a minor ingredient calculated based on an appropriate weight mixing ratio calculation formula for the minor ingredient of a recipe recommended based on the actually measured main ingredient; a minor ingredient weight information input/output portion configured to display an actually measured weight of the minor ingredient.”  This limitation is very confusing.  It appears this is intended to recite a mixing weight information portion that displays a desired weight of a minor ingredient based on the weight of the main ingredient actually measured by the weight measurement portion.  The language relating to the ratios and calculation formulas is unnecessary and only serves to confuse.
On page 32, in line 1, the claim recites “display data related to a selected recommended recipe.”  While a recommended recipe is mentioned on page 31, line 9, there is no mention of a selected recommended recipe in the claim, and thus is it not clear how or when this selection is made.  Additionally, it is not clear what is meant by “data.”  This could be anything relating to the recipe, and needs to be clarified.
On page 32, lines 6-8, major and minor ingredients are defined.  These definitions are confusing an unnecessary.  For example, it is not clear how the requirement that a “major ingredient” be “a fruit or vegetable” affects the structure or function of the claimed device.  The device doesn’t appear to have any sensors or control function that would allow it to differentiate between, for example, a fruit and a milk.  Finally, there are obviously other ingredients that are not listed in these definitions (meats, grains, etc.) and so it is not clear what limits these definitions place on the claimed device.
On page 32, in line 7, the claim recites “such as.” Is it not clear if the limitations following this phrase (“milk, yogurt, or a separate additive, corresponding to the main ingredient”) are required by the claim.
On page 32, lines 3-10, the claim recites “a new weight mixing ratio calculation formula…is additionally stored.”  Where is this stored?  It is also not clear what is even being claimed here.  “A new weight mixing ratio calculation formula calculated by applying an actual weight mixing ratio…to an existing mixing ratio calculation formula” doesn’t make sense with regard to the “appropriate weight mixing ratio calculation formula” mentioned on page 31, lines 20-21.  Some of these formulas appear to be the same, and it’s very unclear what any of the formulas actually are.
On page 32, lines 10-12, the claim recites “the stored new weight mixing ratio calculation formula is used for measurement of other ingredient mixing weights that is performed in the future.”  This would appear to indicate that the formulas are updated for subsequent mixing, but it is not clear.  This language needs to be carefully reviewed and clarified.
On page 32, lines 13-14, the claim recites “individual components.”  It is not clear what these components are, and, given that they are never mentioned again in the claims, this recitation seems unnecessary.  The Examiner suggests that the claim be amended to simple read “the control unit is provided with a plurality of setting buttons…”
On page 32, line 15, it is recited that the buttons are “configured to store data,” but it is not clear where the data is stored.  It is not necessary to mention this or that the buttons “input various setting items” when the functions of all the buttons are described in detail immediately after this limitation.
On page 32, lines 20-22, it is not clear how the calculation button performs the functions described.  A button does not have the functional ability to perform a calculation.  It appears that the button is used to cause the control unit or a processor associated therewith perform the calculation.
On page 32, lines 22-25 is it not clear what is meant by “keep a weight mixing ratio of the ingredients equal to a basic weight mixing ratio,” nor is it clear how a button performs this function.  The button doesn’t appear to add ingredients to adjust weights or weight ratios.  It is also not clear what “a basic weight mixing ratio” is.  It is also not clear how the button adjusts a mixing weight of any ingredient.  The language relating to the “standard mixing ratio setting/mixing ratio adjusting button” needs to be carefully reviewed and clarified.
On page 33, line 2 recites “erase immediately previous states.”  It is not clear what is meant by “previous states” and what data would be erased by this button.
On page 33, lines 3-8, the language relating to the memory button is unclear for the same reason as the language relating to the “new weight mixing ratio calculation formula” above.  It appears that these formulas are related, but the claim is not clear.
On page 33, lines 10-12, it is not clear where the information is extracted from.  This also appears to be related to the extracted information mentioned earlier in the claim, but this is not clear.
It appears that the claim recites functions of the control unit, and then repeats a lot of these functions with the buttons.  It would greatly improve the clarity of the claim if these functions were mentioned only once.  For example, the control unit functional language could be deleted, and the button language could be amended to “a [button name] button configured to instruct the controller to [perform a given function].”
The issues with claim 2 are detailed below.
It is not clear if the “external terminal” mentioned on page 33, line 18 is the same as the “computer” on page 33, line 14.
Claim 2 is replete with antecedent basis issues, including “a weight of each of the food ingredients,” “a standard recipe,” “an existing recipe,” “a number of persons,” and “each piece of information.”  It is still not clear what “each piece of information” refers to.
The issues with claim 3 are detailed below.
It is not clear if the “user terminal” mentioned on page 34, line 6 is the same as the “computer” on page 33, line 14.
It is not clear where the “previously installed information provision app” is installed.  Is this on the smart blender or the user terminal or both?
It is not clear where the information is extracted from on page 34, lines 11-15.
Claim 4 has all the same issues as claim 3.
The issues with claim 5 are detailed below.
On page 35, lines 13-16, it is not clear what any of this information is or what it is associated with.  For example, what is “mixture intake history”?  Does that refer to the mixtures previously consumed by the user?
On page 35, in lines 24-25, it is not clear which “pieces of information” are received from the smart blender.  The claim simply recites “these pieces of information.”
Claim 6 recites “the database,” but depends from claim 4.  The database is introduced in claim 5.
As can be seen from the above rejections, the claims are largely indefinite and require careful review and revision before examination is possible.  The art rejections below are based on the Examiner’s best attempts to interpret the claims despite their lack of clarity.
Given the number of issues with claim 1, the Examiner suggests that this claim be canceled and re-written as a new claim to avoid a heavily marked-up claim that is difficult to read.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 101797875, hereinafter Choi, provided on IDS) in view of Wallace et al. (US PGPub 2018/0272300, hereinafter Wallace).
Regarding claims 1-6, the structural aspects of the smart blender (body, container, grip, cover, weight measurement portion, information input/output portion, and control unit) are disclosed by Choi (see claim 1 of Choi).  Choi does not explicitly disclose the control functions and external/user terminal of claims 1-6.  Wallace teaches a smart blender including a recipe function that relates to ratios of ingredients (claim 10) and a connection to an external/user terminal (figure 1A, external device 156).  In view of the teachings of Choi and Wallace, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a blender that connects to a terminal and aids in the production of mixtures via recipes and weight sensors for the purpose of simplifying the production of a desired recipe by a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilgers et al. (US PGPub 2018/0317713), Ciepiel (US PGPub 2016/0241653), and Jimenez et al. (US PGPub 2015/0305564) disclose smart blending systems including weighing devices and recipe control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774